Title: John Adams to Thomas Jefferson, 3 Jul. 1786
From: Adams, John
To: Jefferson, Thomas


          
            
              Dear Sir
            
            

              London

               July 3. 1786.
            
          

          Yours of the 23 of June is come to hand, with a Copy of Mr Lamb’s of 6 June from Aranjuez.
          There is no Intelligence from America of Armies marching to take
            the Posts from the English. The News was made as I Suppose against the opening of the
            Three Per Cents, and it had the intended Effect to beat down the Stocks a little.
          Altho the Posts are important, the War with the Turks is more So. I
            lay down a few Simple Propositions.
          1. We may at this Time, have a Peace with them, in Spight of all
            the Intrigues of the English or others to prevent it, for a Sum of Money.
          2. We never Shall have Peac,e though France, Spain, England and
            Holland, Should use all their Influence in our favour without a Sum of Money.
          3. That neither the Benevolence of France nor the Malevolence of
            England, will be ever able materially to diminish or Increase the Sum. 
          4. The longer the Negotiation is delayed, the larger will be the
            Demand.
          From these Premises I conclude it to be wisest for Us to negotiate
            and pay the necessary Sum, without Loss of Time. Now I desire you and our noble Friend
            the Marquis, to give me your opinion of these four Propositions. which of them do you
            deny? or doubt? if you admit then all do you admit the Conclusion? Perhaps you will Say,
            fight them, though it Should cost Us a great Sum to carry on the War, and although at
            the End of it We should have more Money to pay as presents. if this is your Sentiment,
            and you can persuade the Southern States into it, I dare answer for it that all from
            Pensylvania inclusively north ward, would not object. it would be a good occassion to
            begin a Navy.
          at present We are Sacraficing a Million annually to Save one Gift
            of two hundred Thousand Pounds. This is not good Oeconomy.—We might at this hour have
            two hundred ships in the Mediterrean, whose Freight alone would be worth two hundred
            Thousand Pounds, besides its Influence upon the Price of our Produce, our Farmers
            & Planters will find the Price of their Articles, Sink very low indeed, if this
            Peace is not made. The Policy of Christendom has made Cowards of all their Sailors
            before the Standard of Mahomet. It would be heroical and glorious in Us, to restore
            Courage to Ours. I doubt not We could accomplish it, if We should set about it in
            earnest. But the Difficulty of bringing our People to agree upon it, has ever
            discouraged me.
          You have Seen Mr Randall before this no
            doubt, if he is not fallen Sick on the Road.
          This Letter is intended to go by Mr
            Fox. The Chev. De Pinto’s Courier unfortunately missed a Packet, which delayed him and
            consequently the Treaty a Month. The Queen his Mistress, as I wrote you a few Days
            Since, has given orders to her Squadron cruising in the Streights to protect all
            Vessells belonging to the United States. This is noble and Deserves Thanks. 
          Accept the Sincerest Assurances of Esteem and / Affection from dear
            sir your most / obedient

          
            
              John Adams
            
          
          
            Mrs Adams having read this letter finds it deficient in not
              having added her best respects to mr Jefferson and sincere thanks for his
              petitions.
          
        